                                                                            ffi;ff#ff*,*.
                           IN THE UNITED STATES DISTRICT COURT                        vt6zoro
                             FOR THE DISTRICT OF NEW MEXICO
                                                                             ,l//rcHEU
                                                                                       B E(FERS
LTNITED STATES OF AMERICA,

               Plaintifl                                 Case. No.: 20-Ck01707-JAP

       vs.

THOMAS WABNUM,

               Defendant.

                             SEALED ORDER TO UNSEAL CASE

       THIS MATTER having come before the Court on the motion of the United States (Doc.

4), and the Court, being fully advised in the premises, finds the motion should be and hereby is

granted.

       IT IS HEREBY ORDERED that the above-captioned case and all filings in this case are

unsealed.




Submitted by:
Allison C. Jaros,
Assistant United States Attorney
